UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 19-1877


NANCY C. PEREZ,

                    Plaintiff - Appellant,

             v.

SOUTH CAROLINA DEPARTMENT OF LABOR LICENSING AND
REGULATION; DIRECTOR HOLLY GILLESPIE PISARIK, in her official and
personal capacities,

                    Defendants - Appellees.



Appeal from the United States District Court for the District of South Carolina, at
Columbia. Joseph F. Anderson, Jr., Senior District Judge. (3:17-cv-03187-JFA)


Submitted: November 19, 2019                                Decided: November 21, 2019


Before WILKINSON and RICHARDSON, Circuit Judges, and TRAXLER, Senior Circuit
Judge.


Affirmed by unpublished per curiam opinion.


Nancy C. Perez, Appellant Pro Se. Eugene Matthews, RICHARDSON PLOWDEN &
ROBINSON, PA, Columbia, South Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Nancy C. Perez appeals the district court’s order denying her postjudgment motions.

We have reviewed the record and find no reversible error. Accordingly, we affirm for the

reasons stated by the district court. Perez v. S.C. Dep’t of Labor Licensing & Regulation,

No. 3:17-cv-03187-JFA (D.S.C. July 15, 2019). We dispense with oral argument because

the facts and legal contentions are adequately presented in the materials before this court

and argument would not aid the decisional process.

                                                                              AFFIRMED




                                            2